PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On June 2, 2000, decedent, Roger E. Bailey, was killed when a vehicle emerged from a dirt alley onto County Route 1 and struck Mr. Bailey’s vehicle on the driver’s side.
2. Claimant alleged that trees and weeds beside County Route 1 contributed to the accident by obstructing the vision of the driver who pulled out of the dirt alley and struck Mr. Bailey’s vehicle.
3. Respondent was responsible for the maintenance of County Route 1 which it failed to maintain properly on the date of this incident.
4. Claimant and respondent agree that an award of $13,000.00 would be a fair and reasonable amount to settle this claim.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of County Route 1 on the date of this incident; that the negligence of respondent was the proximate cause of the accident which resulted in Mr. Bailey’s death; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $13,000.00.
Award of $13,000.00.